IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                                 No. 06-11264                    September 14, 2007
                               Summary Calendar
                                                               Charles R. Fulbruge III
                                                                       Clerk
UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

RODERICK SHEMONE HOWARD, also known as Big Rod

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:06-CR-81-2


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Roderick Shemone Howard appeals his jury trial conviction and sentence
for possessing a firearm in furtherance of a drug trafficking offense, in violation
of 18 U.S.C. § 924(c). Howard was also charged with, and pled guilty to,
conspiring to distribute cocaine and possession with intent to distribute heroin.
      Among the several issues raised by Howard in his appeal is his contention
that the evidence introduced at trial was insufficient to show that he possessed
a firearm in furtherance of a drug trafficking offense rather than for purposes

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-11264

of protecting his family. Howard concedes that he did not move for a judgment
of acquittal in accordance with Rule 29(c) of the Federal Rules of Criminal
Procedure. The appropriate standard of review is therefore that this court must
restrict its sufficiency review to determining whether Howard’s conviction
resulted in a manifest miscarriage of justice, which results only if (1) the record
is devoid of evidence pointing to guilt, or (2) the evidence on a key element of the
offense is so tenuous that a conviction would be shocking. United States v.
Smith, 203 F.3d 884, 887 (5th Cir. 2000).
      Howard admitted during his trial that he both stored and sold drugs out
of his apartment where two loaded handguns were found by police during the
execution of a warrant for his arrest. He further admitted that he answered the
officers’ knock on his door while holding a loaded 9 mm handgun that he kept
under his mattress. The evidence established that Howard also kept a second,
loaded handgun on a lower shelf in a kitchen cabinet, in close proximity to
heroin, cocaine, and drug paraphenalia found in plain view on his dining table.
See United States v. Ceballos-Torres, 218 F.3d 409, 414-15 (5th Cir. 2000).
Howard has not shown that the record is devoid of evidence pointing to his guilt
on the firearm charge, and he also has not shown that the evidence on a key
element of that charge is so tenuous that a conviction would be shocking.
Therefore, Howard’s sufficiency challenge is unavailing.
      Howard next argues that the district court erred by failing to rule on two
objections he made to comments made by the prosecutor during closing
argument. However, the record shows that the trial judge responded to
Howard’s objections by taking timely, corrective action to both instances of
alleged prosecutorial misconduct complained of by Howard. Furthermore, the
strength of the evidence of defendant’s guilt on the firearm charge was
considerable. Thus, Howard has not shown that the comments affected his
substantial rights, or that the prosecutor’s conduct contributed to the guilty



                                         2
                                 No. 06-11264

verdict. See United States v. Bermea, 30 F.3d 1539, 1563 (5th Cir. 1994); United
States v. Johnston, 127 F.3d 380, 390 (5th Cir. 1997).
      Howard’s third argument on appeal is that the district court erred by
applying § 3C1.1 of the Sentencing Guidelines to enhance his base offense level
on the ground that he obstructed justice by denying that he possessed a firearm
in furtherance of a drug trafficking offense. The district court’s findings are
plausible in light of the record as a whole, and, thus, it did not clearly err in
concluding that an enhancement for obstruction of justice was warranted. See
United States v. Powers, 168 F.3d 741, 752 (5th Cir. 1999); United States v.
Laury, 985 F.2d 1293, 1308-1309 (5th Cir. 1993).
      Howard’s final argument is that the district court erred in denying him a
reduction in his base offense level for the two drug charges to which he pled
guilty and for which he accepted responsibility.      See U.S.S.G. § 3E1.1(a).
Because Howard did not admit all of the conduct relevant to his offenses, the
district court’s determination is not without foundation. See United States v.
Washington, 340 F.3d 222, 227 (5th Cir. 2003).
      The judgment of the district court is AFFIRMED.




                                       3